DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/17/22 have been fully considered but they are not persuasive.
On pages 5-6 regarding drawing objections, Applicant argues the “present application, as filed, included Figs 1-28. 
The Examiner respectfully disagrees. No drawings were filed in this case. The Examiner double-checked every submission between 05/08/19 and today and no drawings have been filed. The objection accordingly remains.
On page 6 regarding 112 rejections Applicant argues the term “speed change mechanism” should not invoke an interpretation under 112f and is further clear under 112b. Applicant argues a “speed change mechanism” is a term “known and understood” among engineers, and argues that as used in the instant invention this type of mechanism provides “a conversion ratio of rotation ,typically by using gear or pulley mechanisms”. Applicant argues this is sown in figure 5 item 12, which couples rotation of a motor 11 to ball screw 13, and argues the speed change mechanism is a “transmission”.
The Examiner respectfully reminds Applicant that there were no drawings filed, and thus the “speed change mechanism” isn’t illustrated. Further, the rejection under 
On page 7 regarding prior art rejections Applicant argues amendments overcome the rejection of record. 
The Examiner respectfully refers to the rejection below regarding new and newly amended claims.  

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 is objected to for referring to “a rotational shaft” of the crank mechanism when claim 1, from which this depends, has already referenced “a rotational shaft”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “speed change mechanism configured to cause rotation of the ball screw in forward and backward directions” (claim 1) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discuses that this mechanism is present, but doesn’t include any structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claims 2-11 are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the foreign translation of Kim et al. (KR 10-2008-0075465), provided by Applicant in the IDS, hereinafter known as Kim in view of Kuiken et al. (US 20160158029 A1) hereinafter known as Kuiken, further in view of Soss et al. (US 6673117 B1) hereinafter known as Soss.
Regarding claim 1 Kim discloses a joint (page 1 paragraph 1 “active ankle foot orthosis”) comprising a drive section (Figure 4 item 320/340 together), a series elastic mechanism (Figure 4 items 345/365/350/355 together), and a crank mechanism (Figure 4 item 360), wherein:
the series elastic mechanism comprises a driven member (Figure 4 item 345), an elastic member (Figure 4 items 365), and a linear motion member (Figure 4 items 350/355);
wherein the driven member is driven by the drive section to move in a linear direction (This is stated as a “functional limitation” of the “drive section”. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Kim discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, see the bottom of page 6 “The driving unit 300 includes a series elastic actuator 310 and drives the continuous elastic actuator 310 according to a control signal of the motor of the motor control unit 240 to adjust the ankle angle of the legless orthosis.”; see also the bottom of page 7 “The spring metal plates 350 and 355 are connected to the plunger 375 and the end of the plunger 375 is connected to a connection ring 380 which is used to connect with the ancillary. The bushing 335 is included in the three metal plates 350, 345, and 355, that is, the two spring metal plates 350 and 355 and the one ball nut metal plate 345 that are in contact with the guide rail 330, Is smoothly converted into linear motion by the ball screw (340) and the ball nut (360).”);
the elastic member is arranged between the driven member and the linear motion member (Figure 4 shows elastic member (365) located between the driven member (345) and the linear motion member (350/355));
the linear motion member is configured to elastically move in at least one direction by movement of the driven member by way of the elastic member (This is likewise stated as a “functional limitation” of the linear motion  and 
the crank mechanism to convert linear motion of the linear motion member to rotational motion (this is stated as a “functional limitation” of the crank mechanism (see the explanation in the rejection above) which Kim’s structure is understood capable of performing. See, for example the bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.”),
but is silent with regards to the joint being for the knee,
and the crank mechanism comprising rotation shaft, connecting rod and arm member which convers the linear motion to rotational motion. 
However, regarding claim 1 Kuiken teaches wherein motor powered joints can be applied within a knee joint (Figures 3-7 item 30). Kim and Kuiken are knee joint, such as is disclosed by Kuiken, since knee joints are a well-known joint which a patient might have need in assisting with an augmentation prosthetic/orthotic device. Technologies useful in helping one joint involved in walking are very similar, and understandably applicable in similar ways to another joint involved in walking. 
Further, regarding claim 1 Soss teaches a crank mechanism comprising a rotation shaft (Figure 9 item 20), a connecting rod (Figure 9 shows two rods connecting the arm member 16 to the remainder of the leg), and an arm member (Figure 9 item 16), 
wherein the connecting rod has one end rotationally connected to a linear motion member (Figure 9 shows rods both connecting to the remainder of the leg including control valve actuator 82 and piston 84 which translates vertical motion to  the knee (Column 1 lines 42-45)) and the other end rotationally connected to the arm member (Figure 9) so that the arm member can swing about the rotation shaft in accordance with movement of the connecting rod (this is stated as a “functional limitation” of the arm member (see explanation above). See also the Abstract. and Column 1 lines 42-45). Kim and Soss are involved in the same field of endeavor, namely prosthetic legs. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the joint of the Kim Kuiken Combination so that the crank mechanism comprised a rotation shaft, rod, and arm member as is taught by Soss in order to knee joint. The Examiner notes that Kim’s ankle joint requires a different mechanism of transfer of linear motion to the ankle joint than the Combination’s transfer to a knee joint. A linkage with an arm connected at a rotation point to a shaft is a very basic type of linkage within a knee for transferring forces (see, for example any document classified within A61F 2/644). The person of ordinary skill would have found it obvious to utilize any linkage within the crank mechanism which would adequately transfer the forces to the knee of the Combination, since the simple substitution of one known element for another to obtain predictable results constitutes a prima facie case of obviousness according to the MPEP (see MPEP 2143(I)(B)). The Examiner further notes that, while Kim has already identified their crank mechanism as desirably transferring linear motion into rotational motion (see rejection above), the linkage of Soss (and in particular the Kim Kuiken Soss Combination) is capable of both transferring rotational movement to the knee into linear movement on a piston as is taught by Soss but also to convert linear movement from an actuator (e.g. as is taught by Kim) into rotational movement of the knee within the Combination, since a linkage is nothing but a connection between two parts.
Regarding claim 2 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the crank mechanism is configured to cause rotational movement of the upper section in forward and backward directions (this is stated as a “functional limitation” of the crank mechanism of Kim, and/or 
and wherein Kuiken further teaches the knee joint further comprises an upper connection section for connecting a socket and the knee joint (This is stated as an “intended use” of the upper connection section. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The Examiner understands Figure 14c item 4110 as being capable of that recited intended use).
Regarding claim 3 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses a frame (Figure 4 item 327);
capable of the movement in at least one direction with respect to the frame (see the explanation in the rejection to claim 1 above).
Regarding claim 4 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses a frame (Figure 4 item 327);
wherein a rotational shaft of the crank mechanism is supported by the frame (Figure 4 item 360 shows the crank mechanism which is connected/supported by the frame 327) (see also Soss which shows the rotational shaft of the crank mechanism 20 which is supported on the leg by a frame 88).
Regarding claim 6 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the linear motion member comprises a first contact section (Figure 4 item 350) and a second contact section that are arranged facing each other, either side of the driven member (Figure 4 item 355);
the elastic member comprises a first spring and a second spring (Figure 4 items 365 show four springs);
the first spring is arranged between the first contact section and the driven member (Figure 4); and 
the second spring is arranged between the second contact section and the driven member (Figure 4).
claim 8 the Kim Kuiken Soss Combination teaches a prosthetic leg with the joint of claim 1 (see the rejection/explanation/obviousness statement in the rejection to claim 1 above).
Regarding claim 9 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the linear motion member comprises a first contact section (Figure 4 item 350) a second contact section (Figure 4 item 355), and linear motion rods (Figure 4 item 325, 330), wherein the first and second contact sections are arranged facing each other on either side of the driven member (Figure 4);
wherein the first and second contact sections are linked by struts and bottom ends of the linear motion rods and upper ends of the struts are connected as integrated components (See Kim pages 6-7: The driving unit 300 includes a series elastic actuator 310 and drives the continuous elastic actuator 310 according to a control signal of the motor of the motor control unit 240 to adjust the ankle angle of the legless orthosis . The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor.
The driving unit 300 includes a motor 320, a coupling 325, two spring retainings 350 and 355, a ball nut flange 345, Four end mills 370, four spring springs 365, six bushings 335, one ball screw 340 and a ball nut 340.  Two guide rails 330, two plungers 375, and a linking ring 380 for use in connection with the 
Notably, the disclosure of Kim indicates that the first and second contacts sections (350, 355) extend back and forth in a linear motion as they are connected to plungers 375 and guide rails 330, 335. While it is unclear from the disclosure of Kim whether or not the plungers extend through the contacts 350/355 or whether the rails extend through the contacts, the disclosure of Kim makes it clear that the two are connected in a manner such that one extends through the contacts 350/355 in order to translate the motion from the motor 320 towards the joint on the other end. Whichever of these extends through the contacts is understood to be the “struts” integrally connected to either the rails 330/335 or plungers 375. 
which extends through to perform the function (e.g. the claim’s requirement for the struts being integral with the linear motion rods), either one is considered obvious to the person of ordinary skill in the art. Since there are only two choices to chose from, and MPEP 2143(I)(E) indicates that it is “obvious to try” either configuration when choosing from a finite number (2) of identified solutions to yield a reasonable expectation of success. Accordingly, the struts being integral components with the linear motion rods would have been obvious to one of ordinary skill in the art at the time the invention was filed.
Regarding claim 10 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses movement of the driven member is impeded by resistance force of the drive section when a foot section is landing so that the elastic member accumulates elastic deformation energy for moving the linear motion member to extend the knee joint (Page 6: “In addition, a compression spring is inserted into the driving unit 300 to mitigate backlash caused by the motor and impact generated when walking.” Page 7: “The driving unit 300 includes a motor 320, a coupling 325, two spring retainings 350 and 355, a ball nut flange 345, Four end mills 370, four spring springs 365, six bushings 335, one ball screw 340 and a ball nut 340.”; “The driving unit 300 includes a drivetrain 302 and an output carriage 301 and the fixing unit 301 is connected to the moving unit 302 by a compression spring.”, “The ball screw 340 is connected to a ball nut metal plate 345 including a ball nut 360, The other end of the compression spring 365 is attached to the spring metal plates 350 and 355”; “The Alternately, the Examiner understands that a person of ordinary skill in the art, when reading the disclosure of Kim and in relation to their drawings and description would understand or find it obvious that movement of the driven member is impeded by resistance force of the drive section when a foot section is landing (“walking” of Kim) so that the elastic member accumulates elastic deformation energy for moving the linear motion member to extend the knee joint based on Kim’s disclosure and figures).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kuiken, and Soss as is applied above in view of Balboni et al. (US 20110098828 A1), hereinafter known as Balboni.
Regarding claim 5 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
wherein Kim further discloses the drive section comprises a motor (Figure 4 item 320) and a ball screw (Figure 4 item 340),
the motor is configured to cause rotation of the ball screw in forward and backward directions (Bottom of page 6 “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are 
the driven member is configured to move linearly in response to rotation of the ball screw (This is stated as a “functional limitation” of the driven member, which the driven member of Kim is understood capable of meeting. See, for example the bottom of page 6: “The rotational movement of the motor of the continuous elastic actuator 310 is changed into a linear motion by a ball screw and a ball nut and the moving distance and the moving direction are changed according to the rotation amount and rotation direction of the motor, The joint angle of the leg orthosis is changed.” The Examiner points out the rotation of the ball screw is an inherent property of how a ball screw functions),
but is silent with regards to there being a speed change mechanism.
However, regarding claim 5 Balboni teaches a prosthetic joint which includes a speed change mechanism which transmits force from a motor ([0096]). Kim and Balboni are involved in the same field of endeavor, namely joints. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the join of the Kim Kuiken Soss Combination by having a speed change mechanism between the motor and the ball screw such as is taught by Balboni in order to ensure the speed/force of the motor can be adjusted by the speed change mechanism so that it is an appropriate amount of force/power for the purpose of the joint. Transmission gearings are exceptionally well-known in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in,  Kuiken, and Soss as is applied above in view of Horst et al. (US 20150374573 A1) hereinafter known as Horst.
Regarding claim 7 the Kim Kuiken Soss Combination teaches the joint of claim 1 substantially as is claimed,
but is silent with regards to a reduction ratio of the crank mechanism.
However, regarding claim 7 Horst teaches a knee joint which includes a reduction ratio which is configured to change in accordance with rotation angle for the rotational motion ([0111]). Kim and Horst are involved in the same field of endeavor, namely walking assistive lower leg joint devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the Kim Kuiken Soss Combination to include a reduction ratio which depends on the angle of the joint such as is taught by Horst in order to allow the knee of the Combination function closely to a natural knee, providing more power and torque when required, and using less power/torque at parts of the gait cycle when it isn’t necessary. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in,  Kuiken, and Soss as is applied above in view of Herr et al. (US 20100312363 A1) hereinafter known as Herr.
Regarding claim 11 the Kim Kuiken Soss Combination teaches the joint of claim 10 substantially as is claimed,

but is silent with regards to this angle being around 20 degrees while the foot is landing.
However, regarding claim 11 Herr teaches that the natural angle of the knee is about 20 degrees when during heel-down (when a foot section is landing) (Figure 1a; heel strike at item 105; about a 20 degree angle). Kim and Herr are involved in the same field of endeavor, namely the gait of the lower leg. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the joint of the Kim Kuiken Soss Combination so that the angle of the knee is about 20 degrees while the foot is landing such as is taught by Herr since this is the natural angle a knee is at the beginning of heel-strike during a walking gait cycle. The mimicry of natural angles, among other things, is well-understood to create a natural-looking gait, natural-feeling gait for the user, and to conserve energy overall. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/08/22